Case: 10-40115 Document: 00511298686 Page: 1 Date Filed: 11/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2010
                                     No. 10-40115
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALFREDO PEREZ-GUTIERREZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 7:09-CR-1193-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Alfredo Perez-Gutierrez appeals the within-guidelines sentence imposed
following his conviction for being an alien found unlawfully in the United States
after a prior deportation. He contends that the district court improperly applied
a presumption of reasonableness to his advisory guidelines range and failed to
adequately explain its reasons for the sentence. Because he did not alert the
district court to these arguments, they are reviewed under the plain error
standard. See United States v. King, 541 F.3d 1143, 1144 (5th Cir. 2008); United

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40115 Document: 00511298686 Page: 2 Date Filed: 11/18/2010

                                 No. 10-40115

States v. Hernandez-Martinez, 485 F.3d 270, 272-73 (5th Cir. 2007). Perez-
Gutierrez wishes to preserve for further review the issue whether a specific
objection to the adequacy of the district court’s explanation of the sentence is
required in order to avoid plain error review of that issue on appeal.
      Perez-Gutierrez’s arguments are unavailing regardless of whether the
plain error standard is applicable. The record does not reflect that the district
court erred by applying a presumption in favor of a sentence within the
guidelines range. See King, 541 F.3d at 1145. Additionally, the district court
provided an adequate explanation of its reasons for the sentence, as its
statements at sentencing indicate it concluded that a sentence within the
guidelines range was appropriate after considering Perez-Gutierrez’s arguments
and the sentencing factors under 18 U.S.C. § 3553(a). See Rita v. United States,
551 U.S. 338, 358-59 (2007); United States v. Rodriguez, 523 F.3d 519, 525-26
(5th Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2